Exhibit 10.1

 

LOGO [g325057101.jpg]

January 11, 2017

Mary Margaret H. Georgiadis

[Address Omitted]

Dear Margo,

We are pleased to offer you the position of Chief Executive Officer of Mattel,
Inc. (the “Company” or “Mattel”), effective as of February 8, 2017 (the
“Effective Date”) on the terms set forth in this letter. As Mattel’s Chief
Executive Officer, you will report directly to the Chairman of the Board of
Directors of the Company (the “Board”) and the Board and devote your full
business time and attention to the business and affairs of the Company except as
otherwise approved by the Board or set forth in this letter. Your primary work
location will be the Company’s El Segundo headquarters. You will also be
appointed to serve as a member of the Board as of the Effective Date or as soon
as practicable on or following the Effective Date. You may continue your
existing external public board of director and charitable or community
organization commitments as you have disclosed in writing to the Company prior
to the date hereof, and in the event you cease to serve on such existing public
external boards, you shall be permitted to serve on one external public board,
subject to the approval of the Board.

BASE SALARY

As of the Effective Date, your annualized base salary for service as Chief
Executive Officer will be $1,500,000, payable on a biweekly basis less
applicable federal and state taxes and other required withholdings. The
Compensation Committee of the Board (the “Compensation Committee”) will review
your base salary on a periodic basis, but not less than annually, consistent
with the Company’s compensation review practices. During the course of such
review, the Compensation Committee may increase, but not decrease, your base
salary as it deems appropriate. You will not be entitled to any additional
compensation for your services as a member of the Board.

MATTEL INCENTIVE PLAN

You will be eligible to participate in the Mattel Incentive Plan (“MIP”), which
is our way of rewarding our employees for achieving success. The MIP is an
annual, cash bonus plan that provides employees the opportunity to earn an award
based on Mattel’s financial performance. You are eligible for a target MIP award
of 150% of your base salary, up to a maximum of 300%. The amount of your actual
award, will be determined by the Compensation Committee and will be based on
achievement of pre-established performance targets, as established by the
Compensation Committee. For the 2017 performance period, your MIP payout, shall
be no less than $1,500,000. Awards are typically paid during the first quarter
of the following year and, in any event, by March 15 of the following year.

 

STOCK – EQUITY GRANTS

Make-Whole Equity Grant

On the Effective Date, which will be the grant date, you will receive a number
of restricted stock units (“RSUs”), as a make-whole grant, equal to $14,000,000
divided by the average of the closing trading prices of the Company’s common
stock over the twenty (20) consecutive trading days ending on the date
immediately prior to the grant date.



--------------------------------------------------------------------------------

·  

During your employment with the Company, the RSUs will vest in equal
installments monthly over the one-year period following the grant date. In the
event of a termination of your employment (i) by the Company without Cause,
(ii) by you for Good Reason, or (iii) due to your death or permanent disability,
the RSUs, to the extent then outstanding and unvested, will vest in full.

 

·  

As the RSUs vest, you will receive shares of Mattel stock, less applicable
federal and state taxes and other required withholdings.

New Hire Equity Grant

On the Effective Date, which will be the grant date, you will receive two new
hire equity grants as follows:

 

·  

Restricted Stock Units:    A grant of a number of RSUs equal to $5,500,000
divided by the average of the closing trading prices of the Company’s common
stock over the twenty (20) consecutive trading days ending on the date
immediately prior to the grant date.

 

  –

The RSUs will vest 50% on the second anniversary of the grant date and 50% on
the third anniversary of the grant date, subject to your continued service with
the Company through the applicable vesting date. In the event of a termination
of your employment (i) by the Company without Cause, (ii) by you for Good
Reason, or (iii) due to your death or permanent disability, the RSUs, to the
extent then outstanding and unvested, will vest in full.

 

  –

As the RSUs vest, you will receive shares of Mattel stock, less applicable
federal and state taxes and other required withholdings.

 

·  

Stock Option: A stock option grant to purchase a number of shares of Mattel
stock equal to $5,500,000 divided by a Black-Scholes value determined by using
the average of the closing trading prices of the Company’s common stock over the
twenty (20) consecutive trading days ending on the date immediately prior to the
grant date.

 

  –

The stock option grant will vest 50% on the second anniversary of the grant and
50% on the third anniversary of the grant date, subject to your continued
service with the Company through the applicable vesting date. In the event of a
termination of your employment (i) by the Company without Cause, (ii) by you for
Good Reason, or (iii) due to your death or permanent disability, the option
grant, to the extent then outstanding and unvested, will vest in full and will
remain exercisable until the earlier to occur of the third anniversary (or in
the event of a termination of your employment due to your death or permanent
disability, the fifth anniversary) of the termination date or the expiration of
the term of the option.

 

  –

The exercise price of the stock options will equal the closing price of Mattel
stock on the grant date.

Please note this is a summary of your new hire and make-whole equity grants, and
you will be required to accept online the equity grant agreements that set forth
the terms and conditions that govern your equity grants.

Long-Term Incentive Equity Grants

The Company’s current portfolio approach to long-term incentives (“LTI”) is
comprised of performance-based RSUs (“Performance Units”) under our Long-Term
Incentive Program (“LTIP”), RSUs and stock options. Your 2017 LTI grant value
will be $8,250,000, delivered 33.3% each in Performance Units, RSUs and stock
options, subject to requisite Compensation Committee approvals. In the event of
an involuntary termination without Cause or resignation for Good Reason, the
number of Performance Units earned under the 2017-2019 LTIP cycle shall be
determined based on actual achievement of the performance measures for the
performance cycle, as determined by the Compensation Committee, and settled
following the Compensation

 

2



--------------------------------------------------------------------------------

Committee’s certification of the performance measures in the fiscal year
following the end of the performance cycle in accordance with the terms of the
LTIP. Thereafter, your LTI values may vary each year as determined by the
Compensation Committee.

To the extent that the vesting and/or exercisability provisions set forth above
with respect to the awards described under the heading “STOCK – EQUITY GRANTS”
are inconsistent with the vesting and/or exercisability provisions in the
Mattel, Inc. Amended and Restated 2010 Equity and Long-Term Incentive Plan under
which such awards are granted, the provisions set forth above shall control with
respect to such awards.

STOCK OWNERSHIP

You will be subject to stock ownership guidelines based on a multiple of base
salary. Currently, the guidelines call for a stock ownership requirement equal
to six times your base salary. You must meet this requirement within five years
of the Effective Date.

PERQUISITES

You will be eligible to receive a monthly automobile allowance in the amount of
$2,000 for your automobile expenses, including mileage, gasoline, maintenance
and insurance, payable on a biweekly basis, less applicable federal and state
taxes and other required withholdings. You will also be eligible to receive
financial counseling services from a Mattel selected company or you may elect to
receive reimbursement from Mattel of up to $10,000 per year, less applicable
federal and state taxes and other required withholdings, for financial
counseling services through a company of your choice. You will also be eligible
to receive a comprehensive physical examination annually.

DEFERRED COMPENSATION

You will be eligible to participate in the Mattel, Inc. Deferred Compensation &
PIP Excess Plan. Under this plan, you may elect to defer a portion of your
salary or annual MIP bonus, with various investment and payment options
available. Additional information regarding this plan will be provided to you
separately.

BENEFITS AND EMPLOYEE PROGRAMS

The Company offers a comprehensive benefits package and an extensive array of
valuable programs and services designed to help our employees create a healthy
lifestyle, build a financial future and enhance work/life balance.

Health and Welfare

The following is a brief outline of the health and welfare benefits in which you
and your qualified dependents, if applicable, will be eligible to participate in
as of the Effective Date, with the exception of short & long-term disability
insurance, which are available upon the successful completion of your first 90
days of employment.

 

  Medical

  

Life Insurance

  Dental

  

Accidental Death & Dismemberment

  Vision

  

Business Travel Coverage

  Prescription

  

Short & Long-Term Disability

You will receive information about your health and welfare benefits separately.

Retirement/401(k)

Mattel provides eligible employees the opportunity to participate in a 401(k)
retirement program that provides a variety of investment options. You will be
automatically enrolled in the Mattel, Inc.

 

3



--------------------------------------------------------------------------------

Personal Investment Plan (“PIP”), which is a 401(k) savings/retirement plan, if
you are age 20 or older. The PIP currently offers both Mattel automatic and
matching contributions as follows:

 

·  

Mattel Automatic Contributions: Mattel will make automatic contributions to your
account ranging from 3% to 7% of your salary, based on your age.

 

·  

Employee Contributions: The PlP allows for voluntary employee contributions up
to 80% of your eligible compensation, subject to IRS limitations. You will be
initially enrolled at 2% of your eligible compensation on a pre-tax basis, which
will be matched 50% by Mattel. This contribution will begin automatically within
about 45 days of your hire date. You will have the opportunity to opt-out of the
2% pre-tax contribution before the first deduction from your paycheck and may
make changes anytime.

 

·  

Mattel Matching Provision: Mattel will match your contributions 50% up to the
first 6% of your eligible compensation. If you elect an employee contribution of
at least 6%, you will receive the maximum Mattel matching contribution.

You will receive more details regarding your contribution and investment
options.

RELOCATION ASSISTANCE

The Company will provide services to assist you with your move to southern
California. For the transition period beginning immediately following the
Effective Date and no later than September 30, 2017, you will be provided
temporary accommodations, one round-trip airfare per week, and expense
reimbursement for incidentals consistent with the Company’s travel and expense
rules. For a two-year period following the Effective Date, you will be eligible
for relocation assistance, including full relocation of your household goods and
necessary storage.

With respect to relocation services, if within one year of your relocation date,
you choose to voluntarily terminate your employment with the Company, or you are
discharged for “Cause” as defined below, you agree to reimburse the Company
within 30 days of your termination date for any relocation expenses incurred by
the Company on your behalf.

SEVERANCE

You will be a participant in the Mattel, Inc. Executive Severance Plan B (the
“Severance Plan”) as modified by the terms of your participation letter
agreement (the “Participation Letter Agreement”) in the form attached hereto as
Appendix I and subject to the terms and conditions thereof. The modifications
set forth in the attached Participation Letter Agreement shall control over any
inconsistent provisions in the Severance Plan.

DEFINITIONS

“Cause” shall mean (i) your willful neglect of significant duties you are
required to perform or your willful violation of a material Company policy;
(ii) the commission by you of a material act of dishonesty, fraud,
misrepresentation or other act of moral turpitude; (iii) your willful act or
omission in the course of your employment which constitutes gross negligence; or
(iv) your willful failure to obey a lawful direction of the Board; provided
that, in each of (i) through (iv) above, unless the described activity cannot be
cured, corrected or ceased, you have received written notice of the described
activity, have been afforded a reasonable opportunity to cure or correct the
activity described in the notice, and have failed to substantially cure, correct
or cease the activity, as appropriate. However, to the extent you act in good
faith with the reasonable belief that your conduct was in the best interest of
the Company, such conduct shall not constitute Cause.

 

4



--------------------------------------------------------------------------------

“Good Reason” shall mean your good faith determination that any one or more of
the following have occurred without your express written consent, provided that
(i) you provide the Company with written notice of the Good Reason event within
ninety (90) days of the initial existence of such event and (ii) such event is
not remedied by the Company within thirty (30) days following the delivery of
written notice of such Good Reason event:

(a)    any material diminution in your duties, authority or responsibilities as
Chief Executive Officer;

(b)     the Company’s material reduction of your base salary or target bonus
opportunity, as in effect on the Effective Date or as the same may be increased
from time to time;

(c)     any other action or inaction that constitutes a breach by the Company of
the Participation Letter Agreement or Section 12(a) of the Severance Plan; or

(d)     any failure by the Company to obtain the assumption and agreement to
perform the Severance Plan by a successor as contemplated by Section 13 of the
Severance Plan, except where such assumption and agreement occurs by operation
of law; or

(e)     any relocation of your principal office by more than 50 miles from its
current location in El Segundo, California.

LEGAL FEES

The Company will reimburse you for up to $10,000 in legal fees actually incurred
by you in connection with the review and negotiation of this letter on or prior
to the Effective Date. The Company will reimburse such legal fees in 2017 as
soon as practicable following your delivery to the Company of documentation
reasonably satisfactory to the Company evidencing such fees.

GOVERNING LAW

Except to the extent governed by Federal law, this letter shall be governed by
and construed in accordance with the laws of the State of California, excluding
laws relating to conflicts or choice of law.

GENERAL INFORMATION

This letter is only a summary of your compensation, benefit and employee program
offerings. More details and plan provisions are provided in our summary plan
descriptions, plan documents or program summaries, which govern and are subject
to periodic modification and revision in the Company’s discretion (subject to
the terms and conditions thereof).

To the extent that any payments or reimbursements provided to you under this
letter are deemed to constitute compensation to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such payments or reimbursements shall be
made or provided in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended from time to time, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during your lifetime (or during a shorter period of time specified in this
letter), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

This letter supersedes any prior communications you may have had with Company
employees and/or representatives, and reflects the entire understanding between
you and the Company, regarding the terms of employment being offered to you. No
Company employee and/or

 

5



--------------------------------------------------------------------------------

representative has the authority to make any promise related to this offer that
is not contained in this letter and, by signing below, you affirm that you have
not signed this letter in reliance on any such promise. By signing below, you
confirm that your negotiation, acceptance and/or performance of the terms of
this offer does not violate any contract or arrangement you may have with any
third party. If the Company (in its sole discretion) determines that your
confirmation may be inaccurate for any reason, it can be a basis for terminating
your employment with Cause. By signing below, you agree to indemnify the Company
and the Mattel family of companies against any claims that may be brought
against such companies relating to any allegation that you violated any contract
or arrangement between you and such third party.

The terms of this letter do not constitute a contract of employment for a
definite term, and do not obligate the Company to employ you, or you to work for
the Company, for any particular period of time. Your employment with the Company
will be “at will,” and both you and the Company have the right to terminate your
employment at any time, for any or no reason, with or without prior notice or
Cause. The at-will relationship cannot be changed by any person, statement, act,
series of events, or pattern of conduct, but only by express, individual written
employment agreement signed by a duly authorized member of the Compensation
Committee or the Chief Human Resources Officer of Mattel. For purposes of
clarity, your participation in any stock option, incentive, or benefit program
will not be construed as (i) any assurance of continuing employment for any
particular period of time, or (ii) a restriction on the Company’s right to
terminate your employment with or without prior notice or Cause.

Also, please note that as an executive of the Company, and an officer, you will
be considered an Insider for purposes of Mattel’s Insider Trading Policy and are
subject to window period restrictions. This means that you are restricted to
conducting transactions in Mattel stock ONLY during open window periods.
Examples of such transactions include sales of shares underlying a stock option
(including sales of shares to generate cash to pay the exercise price) and
changes in elections in the Mattel stock fund of Mattel’s 401(k) plan. A copy of
the Insider Trading Policy and other related information will be provided to you
separately.

In addition, as a condition of your employment, you will need to sign an
Employee Confidentiality and Inventions Agreement (in which you will be asked to
disclose all prior inventions, if any, that you own), certify that you will, at
all times, comply with Mattel’s Code of Conduct, and complete a conflict of
interest questionnaire. If you would like to review any of these forms before
you make your decision to accept our offer, we will be able to provide them.

Margo, we are sincerely pleased to provide you with this offer and very much
look forward to you joining the Mattel leadership team.

Please review the terms contained herein and sign below to indicate your
understanding and concurrence. Also, note that I have enclosed two copies of
this letter so that you can return a signed copy to me and retain one for your
records. This letter may be executed in one or more counterparts, including
electronically transmitted counterparts, each of which will be deemed an
original and all of which together will be considered one and the same
instrument.

 

6



--------------------------------------------------------------------------------

If I can answer any questions, please do not hesitate to call me.

 

Sincerely,

/s/ Christopher A. Sinclair

 

Christopher A. Sinclair

Chairman Board of Directors

Mattel, Inc.

 

Agreed and Accepted:

/s/ Margaret H. Georgiadis    1/11/17

 

Date            

 

7